Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/23/2021 has been entered.

	Claims 1-3, 5-10, 12-15, 18, and 20-23 are pending.
	Claim 14 is withdrawn.
	Claim 1 is currently amended.
Claims 1-3, 5-10, 12, 13, 15, 18, and 20-23 are under examination on the merits.

Rejections Maintained
35 U.S.C. 103(a)
The rejection of claims 1-3, 5-10, 12, 15, 18, 20, 21, and 23 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glennie et al. (WO 91/03493, international publication date: 03/21/1991, in IDS from 05/05/2014), in view of Hoogenboom et al. (US PG PUB 2006/0160184, publication date: 07/20/2006, in IDS from 05/05/2014), Miller et al. (Journal of 

The rejection of claims 13 and 22 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glennie et al. (WO 91/03493, international publication date: 03/21/1991, in IDS from 05/05/2014), Hoogenboom et al. (US PG PUB 2006/0160184, publication date: 07/20/2006, in IDS from 05/05/2014), Miller et al. (Journal of Immunology, 170: 4854-4861, 2003, in IDS from 05/05/2014), and Gegg et al. (US PG PUB 2007/0269369, publication date: 11/22/2007, in IDS from 05/05/2014), as applied to claims 1-3, 5-10, 12, 15, 18, 20, and 21, and further in view of Wüest et al. (Journal of Biotechnology, 92: 159-168, 2001) is maintained.

Nonstatutory Double Patenting
The provisional rejection of claims 1-3, 5-10, 12, 13, 15, 18, and 20-23, on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 13/591,010 in view of Wüest et al. (Journal of Biotechnology, 92: 159-168, 2001) is maintained. Applicant has requested that this rejection be held in abeyance at this point in prosecution.

Response to Arguments
	In Applicant Arguments, dated 09/23/2021, Applicant asserts that the claims “recite a specific antibody format for a bispecific antibody that binds a T-cell activating antigen and a tumor antigen. In this format, the N-terminus of the first Fab fragment is connected through a peptide linker to the C-terminus the second Fab fragment, which binds a distinct antigen different cell (e.g., a T-cell and a tumor cell). Thus, even if a skilled artisan would have considered adapting the trivalent molecule of Glennie into a linear configuration of Miller (which Applicant does not concede), there would have been no reasonable expectation that such a molecule could effectively bind distinct antigens expressed on different cells, as the present claims specify, because Miller’s N-to-C-terminally arranged Fab fragments bound the same antigen… And the passage in Miller relied upon by the Office that ‘[i]f a smaller mAb form is required...the linear multiFab forms might suffice’ is a far cry from providing either motivation or a reasonable expectation of success in using Miller’s linear configuration for bispecific binding to antigens on different cells, much less the type of specific suggestion required to arrive at the presently claimed crossover Fab-containing linear bispecific antibody format. The Office has not identified any factual basis for why a skilled artisan seeking a bispecific configuration of Fab fragments would have been motivated, with a reasonable expectation of success, to incorporate the N-to-C-terminal linear configuration of Miller into any of the constructs of Glennie.”
	Applicant’s arguments have been fully considered but are not deemed persuasive. As indicated in previous Office Actions, at p. 10, Glennie et al. teach a bispecific antibody that comprises three Fab fragments (a trivalent, bispecific antibody), wherein one Fab fragment binds CD3 and the other two Fab fragments bind a target, such as a tumor antigen. In view of the teachings of Miller et al., it is submitted that one of ordinary skill in the art would have had ample motivation to arrange the Fab fragments comprised within the bispecific antibody of Glennie et al. in a linear format. Miller et al. suggest that different multivalent antibody formats will demonstrate different biological properties, and at p.4860, Miller et al. suggest that in some instances, larger multivalent antibody formats may be preferred, while smaller multivalent 
Applicant further asserts that “[w]ith respect to Hoogenboom, Applicant first notes that the mere possibility that an outcome may occur does not rise to the level of a reasonable expectation of success. Further, Applicant maintains that a fair reading of Hoogenboom would not suggest the Hoogenboom approach for Applicant’s purpose. Hoogenboom teaches swapping heavy and light chain portions of a Fab fragment to alter affinity and specificity of a Fab fragment. This is the exact opposite of the intent of Applicant's invention. The T-cell activating bispecific antibody format of claim 1 is advantageous because it preserves the affinity, specificity, and biological function of its Fab fragments, while substantially enhancing manufacturing efficiency. Thus, Hoogenboom fails to support the present combination of references and certainly provides no reasonable expectation of the present invention’s success in preserving a bispecific antibody’s affinity, specificity, and biological function.” 

	Applicant further asserts that the teachings of Gegg et al. fail to remedy the deficiencies of the references cited, primarily because Gegg et al. relates to Fc domain conjugation. Based upon the teachings of Gegg et al., one of ordinary skill in the art would not have had ample motivation to include the linkers of Gegg et al. in an Fc-free antibody format. This argument has been fully considered but is not deemed persuasive, because even though Gegg et al. is primarily concerned with Fc domain conjugation, one of ordinary skill in the art would appreciate that the 
	With respect to the evidence of unexpected results, Applicant points out that “the Office has taken the position that the improved yields and superior aggregation profiles exhibited by the presently claimed crossover Fab-containing linear bispecific antibodies may not constitute surprising results in view of the alleged tendency of scFv molecules to aggregate or exhibit less favorable solubility profiles. On this basis, the Office asserts that the (scFv)2 molecules used in the Examples of the specification do not constitute appropriate controls to demonstrate unexpected improvements in solubility for Applicant’s claimed molecules… On this point, Applicant directs the Office’s attention to the enclosed copy of Wang et al., MAbs 1(3):254-267, 2009 (‘Wang;’ Appendix A). This reference sheds light on the ‘structural similarity’ shared by aggregation-prone proteins, such as scFvs, and makes clear that this structural characteristic resides primarily in CDRs, for example, light chain CDR3… Structurally, scFv molecules and Fab molecules both contain CDRs, and for example, variable light chains with three CDR regions. Thus, both scFv and Fab molecules include aggregation prone regions, leading to a tendency to aggregate… Turning to the specification, a light chain CDR3 region is present in both the crossover Fab-containing linear bispecific antibody and the control (scFv)2 molecule being compared in Example 2. Given the presence of this motif in both molecules, Applicant submits that one skilled in the art would expect both molecules to be aggregation prone. And accordingly, the (scFv)2 molecule used in the present specification would be considered an appropriate control against which to test Applicant’s Fab-containing construct.”
2 molecule are present in the claimed crossover Fab-containing linear bispecific antibody. Given that the CDRs comprised within the control (scFv)2 molecule are present in the claimed crossover Fab-containing linear bispecific antibody, based upon the teachings of Wang et al., one of ordinary skill in the art may have had an expectation that the claimed crossover Fab-containing linear bispecific antibody would also be aggregation prone, which is inconsistent with Applicant’s evidence of significantly reduced crossover Fab-containing linear bispecific antibody aggregation. However following a review of the prior art, it appears that the reduced aggregation observed in experiments with the claimed crossover Fab-containing linear bispecific antibody would not have been unexpected. At column 24, Pastan et al. (US PAT 5,980,895, issue date: 11/09/1999) teach that “[t]hermal stability of the immunotoxins was determined by incubating them at 100 µg/ml in PBS at 37º C or 2 or 8 hours, followed by analytical chromatography… Both B1(dsFv)-PE33 and B1(dsFv)-PE38 were monomers before incubation in PBS at 37º C and remained monomeric for 2 or 8 hrs. In contrast, the single-chain immunotoxin B1(Fv)PE38 formed>60% aggregates after an 8 hr incubation at 37º C... Following the 8 hr incubation at 37º C, B1(dsFv)-PE33 and B1(dsFv)-PE38 retained almost all its initial cytotoxic activity as before incubation, while B1(Fv)-PE38 lost 75% of its cytotoxic activity. Thus, both B1(dsFv)-PE38 and B1(dsFv)-PE33 are extremely stable at 37º C. presumably because they do not tend to denature and aggregate as do the scFV immunotoxins.” Pastan et al. compared the aggregation of an immunoconjugate comprising a PE38 toxin and a B1 antigen-binding domain in dsFv (disulfide-stabilized) format to the aggregation of an 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642